646 F.2d 335
27 Fair Empl. Prac. Cas. (BNA) 195,27 Empl. Prac. Dec. P 32,327Christine VAUGHN and Marion Gee, Appellees,v.WESTINGHOUSE ELECTRIC CORPORATION, Appellant.
No. 79-1561.
United States Court of Appeals,Eighth Circuit.
April 21, 1981.

James W. Moore, Friday, Eldredge & Clark, Little Rock, Ark., for appellant.
Zimmery Crutcher, Jr., Little Rock, Ark.  (argued), and John W. Walker, Little Rock, Ark., on brief, for appellees.
Before HEANEY, Circuit Judge, GIBSON, Senior Circuit Judge, and STEPHENSON, Circuit Judge.

ORDER

1
The judgment of this court 620 F.2d 655 having been vacated -- U.S. --, 101 S. Ct. 1504, 67 L.Ed.2d -- for further consideration in light of Texas Department of Community Affairs v. Burdine, 450 U.S. --, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981),IT IS ORDERED that this cause is remanded to the United States District Court for the Eastern District of Arkansas for consideration and proceedings in accord with the above-cited case.